I concur in the judgment and in the views expressed by Mr. Justice Sloss. There is ample support in the record for the conclusion that whatever of misconception of the proper scope of his functions as district attorney in his endeavor to adjust the McCutchen matter there was on the part of the accused, there was no attempt or intent to profit personally thereby, but simply a desire to see some provision made for the injured girl and the child. According to the evidence on which this conclusion was based, the undertaking of the accused was that if *Page 106 
McCutchen would return to the state, submit himself to the jurisdiction of the court, make reasonable provision for the girl and the care of the child, and plead guilty to the charge against him, he would recommend probation. Surely it cannot be said that there is anything of moral turpitude in this. The dissenting opinion does not suggest that the conclusion of the district court of appeal on this matter is not fully sustained by the evidence.
The investigation by the grand jury was one concerning this matter, based on an accusation made by McCutchen to the effect that the accused as district attorney demanded money for himself in consideration of his proposed action in the matter. The matter was very properly referred by the judge of the superior court to the grand jury for investigation. Of course, the charge was such as to demand the most thorough investigation, and, if well based, not only the removal of the district attorney from his office, but also his punishment for a grave felony. And it goes without saying that in the matter of the investigation the accused had no right to be present, either in person or by deputy, and that it was altogether improper for him to attempt to influence that body to bring in a report favorable to him, either by persuasion or threat, and especially by any assault on the character of any member of the jury. I do not for a moment justify the conduct of accused in this matter. But I do think the language of my learned associate in his dissenting opinion regarding this matter is too harsh, and hardly presents the case of accused in as fair a light as the record warrants. There is evidence indicating that there was a bitter factional fight in Kern County, political in nature, the district attorney being the special object of hatred of one of the factions. With the merits of that conflict we have here no concern. The accused probably had every reason to believe that this accusation, which we must take as absolutely false in fact, was a means by which the opposing faction was seeking to obtain his removal from office. It appears, that prior to any attempt to influence the jury to bring in a report favorable to him, that body had already voted to ignore the charge. It is quite probable that the accused feared that improper influences were being brought to bear on the jury to prevent the presentation of the favorable report, to which, if innocent, he was entitled, and that it was for this reason that *Page 107 
he resorted to the methods complained of. Censurable as his conduct was in this regard, I am not prepared to hold that there was anything of moral turpitude in it.
His reflections on the judge of the superior court were entirely without basis in fact, and so far as I can see, accused had no good reason whatever for believing otherwise.
On the whole I believe the ends of justice will be fully subserved by the penalty imposed.
Lawlor, J., concurred.